Citation Nr: 0104233	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-46 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an atonic (or 
neurogenic) bladder, to include as secondary to the veteran's 
service-connected cervical, lumbar, and thoracic spine 
disorders.

2.  Entitlement to service connection for impotence, to 
include as secondary to the veteran's service-connected 
cervical, lumbar, and thoracic spine disorders.

3.  Entitlement to service connection for residuals of a 
chest contusion.

4.  Entitlement to service connection for residuals of an 
abdominal contusion.

5.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period from 
April 16, 1992 until October 1, 1997.

6.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period on and after October 2, 1997.

7.  Entitlement to an evaluation in excess of 10 percent for 
lumbar and thoracic disc disease for the period from August 
20, 1994 until December 3, 1996.

8.  Entitlement to an evaluation in excess of 40 percent for 
lumbar disc disease for the period on and after December 4, 
1996.

9.  Entitlement to an evaluation in excess of 40 percent for 
thoracic disc disease for the period on and after December 4, 
1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970 in the U.S. Marine Corps.  He has verified service from 
January 1975 to December 1978 and from September 1987 to 
February 1996 in the U. S. Army Reserve.  He is a recipient 
of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota in February 1993, March 1996, and 
December 1999.

The Board observes that the assigned evaluations for the 
veteran's PTSD, lumbar disc disease, and thoracic disc 
disease have been increased during the pendency of this 
appeal.  In the appealed February 1993 rating decision, the 
RO granted service connection for PTSD and assigned a 
noncompensable (zero percent) evaluation, effective from 
April 16, 1992.  In a June 1993 rating decision, the RO 
increased this evaluation to 10 percent, also effective from 
April 16, 1992.  However, although the RO increased this 
evaluation to 50 percent in an October 1998 rating decision, 
this evaluation was effectuated only as of October 2, 1997.  
As such, both the prior 10 percent evaluation and the current 
50 percent evaluation are at issue in this case.  Similarly, 
the Board observes that the RO granted service connection for 
lumbar and thoracic disc disease (as a single disorder) in 
the appealed March 1996 rating decision and assigned a 10 
percent evaluation as of August 20, 1994, but, in an October 
1998 rating decision, the RO assigned separate 40 percent 
evaluations for lumbar disc disease and thoracic disc 
disease, effective from December 4, 1996.  Again, both the 
prior 10 percent evaluation and the current 40 percent 
evaluations remain at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Additionally, the Board observes that the veteran initiated 
appeals regarding the issues of entitlement to higher 
evaluations for a shell fragment wound of the right upper 
arm, a right fourth toe injury, and a cervical spine 
disorder; and service connection for lung and 
gastrointestinal disorders.  However, at his March 2000 
hearing, the veteran clarified that he wanted to continue his 
appeal only for the issues listed above and that his other 
claims should be considered withdrawn from appellate status.  
See 38 C.F.R. § 20.204 (2000).

The claims of entitlement to service connection for residuals 
of chest and abdominal contusions and entitlement to higher 
evaluations for PTSD, lumbar disc disease, and thoracic disc 
disease will be addressed in the REMAND section of this 
decision.
  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal of the issues of service 
connection for an atonic bladder and impotence has been 
obtained by the RO.

2.  The evidence of record, taken as a whole, does not 
support a causal relationship between the veteran's current 
bladder problems and either service or a service-connected 
disability.

3.  The evidence of record, taken as a whole, does not 
support a causal relationship between the veteran's current 
impotence and either service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  An atonic (or neurogenic) bladder was not incurred in or 
aggravated by active service nor is it due to or the result 
of service-connected cervical, lumbar, and thoracic spine 
disorders.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  Impotence was not incurred in or aggravated by active 
service nor is it due to or the result of service-connected 
cervical, lumbar, and thoracic spine disorders.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO with respect to the issues 
of entitlement to service connection for an atonic 
(neurogenic) bladder and impotence, and no further assistance 
on the part of the VA is needed in order to comply with its 
statutory duty to assist the veteran with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  Specifically, the veteran 
has been afforded appropriate notice where necessary that 
essentially complies with the redefined VA duty regarding 
notice and afforded comprehensive VA examinations.  The Board 
is not aware of any relevant medical evidence that is not 
currently included in the claims file.
.
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2000).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, the Board observes that the veteran's 
service medical records are not associated with his claims 
file.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA has a heightened obligation to 
assist in obtaining a veteran's service medical records.  See 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000).  However, 
the Board observes that RO has already made extensive efforts 
to obtain the veteran's service medical records.  In June 
1992, the RO requested service medical records from the 
veteran's noted United States Air Force Reserve unit, as well 
as from a second military unit.  A second request to the 
latter unit was made by the RO in September 1992.  These 
efforts were unsuccessful, and a January 1993 VA Report of 
Contact indicates that the veteran had reported that it was 
his assumption that his service medical records had been 
forwarded to the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  However, a May 1993 response from the 
NPRC indicates that the veteran's medical and dental records 
were not on file.  The Board would point out that the veteran 
did submit a January 1970 in-service clinical record, but 
this report contains no information regarding the 
disabilities for which he is currently claiming service 
connection.  The Board is satisfied that the RO has fulfilled 
its duty to assist the veteran in obtaining his service 
medical records, the absence of such records notwithstanding.

The first medical evidence of record relevant to the 
veteran's claimed bladder disability is a December 1994 
report from Walter L. Baily, M.D., which indicates that the 
veteran had normal bladder functioning, albeit with "a small 
degree of hesitancy and urgency that he has had for several 
years."  Recent slight improvement was noted.  A January 
1997 VA urology clinic note contains an assessment of a 
questionable neurogenic bladder secondary to a spinal injury.  
A February 1997 VA examination report indicates that the 
veteran had reported recent problems with urinary frequency 
since a 1994 motor vehicle accident and that such urinary 
frequency is "suspicious for a low lumbosacral spinal 
injury."  A June 1997 VA treatment record contains an 
assessment of a neurogenic bladder secondary to cervical and 
lumbar spine injuries, surgery, and stenosis.  An October 
1997 renal ultrasound was unremarkable, other than for mild 
distention of the bladder.  The question of the etiology of 
the veteran's bladder problems was addressed in VA 
genitourinary and neurological examinations conducted in 
August 1998.  However, the report of the genitourinary 
examination indicates that the presently available evidence 
did not establish the diagnosis of a specific 
pathophysiologic or anatomic disease of the urogenital tract 
to account for the symptoms reported by the veteran.  
Moreover, the VA neurologist, who reviewed the veteran's 
claims file, found no neurological relationship between his 
neck and low back injuries and his bladder problems.  This 
examiner based his conclusion on the fact that the veteran 
did not have positive toe findings or anatomic decreased 
sensation in the arms and legs.  

A June 1997 VA psychological record contains the first 
mention of the veteran's impotence.  A VA urology record from 
the same month contains a diagnosis of impotence; the 
veteran's history of back problems was noted, but no 
discussion of the etiology of his impotence was provided.  
The diagnosis of impotence secondary to a venous leak is 
noted in a second VA urology record from June 1997.  The 
question of the etiology of the veteran's impotence problems 
was addressed by VA genitourinary and neurological 
examinations conducted in August 1998.  However, the report 
of the genitourinary examination indicates that the presently 
available evidence did not establish the diagnosis of a 
specific pathophysiologic or anatomic disease of the 
urogenital tract to account for the symptoms reported by the 
veteran.  Moreover, the VA neurologist, who reviewed the 
veteran's claims file, concluded that his impotence had not 
been aggravated by his service-connected spine diseases.

While the Board acknowledges the VA treatment records 
suggesting a causal relationship between the veteran's 
service-connected spine disorders and his bladder problems, 
the Board also notes that these treatment providers did not 
provide an explanation for their conclusions and did not 
indicate that the veteran's claim file had been reviewed.  By 
contrast, the VA neurologist who examined the veteran in 
August 1998 and found no such causal relationship did review 
the claims file and based his conclusion on the fact that the 
veteran did not have positive toe findings or anatomic 
decreased sensation in the arms and legs.  As such, the Board 
attaches more probative value to this examination report than 
to the earlier VA treatment records suggesting a causal 
relationship between the veteran's bladder problems and his 
service-connected spine disorders.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the 
evidence").  Moreover, there is no medical evidence of 
record relating the veteran's current impotence to service or 
a service-connected disability; indeed, the August 1998 VA 
neurological examination report indicates the opposite 
finding.

Overall, there is no persuasive medical evidence of record 
relating the veteran's bladder and impotence disabilities to 
service per se, and the medical evidence of record, taken as 
a whole, does not support the finding of a causal 
relationship between his claimed bladder and impotence 
disorders and his service-connected spine disorders.  The 
only other evidence of record supporting the veteran's claims 
is his own lay opinion, as set forth in the testimony from 
his March 2000 VA hearing.  However, the veteran has not been 
shown to possess the medical expertise needed to provide a 
competent opinion regarding medical causation.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

In short, then, the preponderance of the evidence is against 
the veteran's claims for service connection for bladder and 
impotence disorders.  In reaching this conclusion, the Board 
acknowledges that, under both the prior and revised 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, as the 
preponderance of the evidence is against the veteran's 
present claims, that doctrine is not for application in the 
present case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also 38 U.S.C.A. § 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (relevant sections of which are to be codified at 
38 U.S.C. § 5107(b)); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991). 
.

ORDER

The claim of entitlement to service connection for an atonic 
(or neurogenic) bladder, to include as secondary to the 
veteran's service-connected cervical, lumbar, and thoracic 
spine disorder, is denied.

The claim of  entitlement to service connection for 
impotence, to include as secondary to the veteran's service-
connected cervical, lumbar, and thoracic spine disorders, is 
denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of existing law as well as the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
with respect to the issues not addressed in the decision 
above.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

In this regard, the Board notes that VA's duty to assist the 
veteran includes securing medical records to which a 
reference has been made, as well as conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993). 

In reviewing the facts of this case, the Board observes that 
the veteran sustained chest and abdominal contusions as a 
result of an automobile accident in August 1994, and a 
September 1994 United States Army investigative report 
indicates that this accident occurred while he was on an 
"authorized absence" from annual reserve training and that 
the accident was found to have occurred in the line of duty.  
To date, however, the veteran has not been afforded a VA 
examination for the express purpose of determining whether he 
suffers from any current residuals from his chest and 
abdominal contusions.  The Board does note that a September 
1994 VA examination report contains a diagnosis of minimal 
bilateral pleural thickening, and the veteran underwent an 
appendectomy in July 1997 following complaints of abdominal 
pain. 

In regard to the veteran's claims concerning the assigned 
evaluations for PTSD, the Board observes that his most recent 
VA psychiatric examination was conducted in October 1997, 
more than three years ago.  Subsequent VA outpatient 
psychiatric treatment records reflect a decrease in the 
veteran's Global Assessment of Functioning (GAF) score, as 
compared to the October 1997 examination report.  Given this, 
the Board finds that a further VA psychiatric examination 
would be helpful in providing a more contemporaneous picture 
of the veteran's PTSD.

Additionally, the veteran's claims file includes a copy of a 
favorable October 1998 Social Security Administration (SSA) 
decision.  This decision includes a list of the medical 
records upon which the favorable determination was 
predicated, but the decision is not accompanied by copies of 
the noted medical records.  While many of the medical records 
noted in this decision are separately included in the claims 
file, several pertinent records are not, including a November 
1997 SSA consultative examination report addressing mental 
disorders and neurological records from February 1998.  
Because this evidence may relate to the veteran's service-
connected psychiatric disorder as well as his spinal 
disabilities, further efforts are needed to obtain these 
medical records.  See Clarkson v. Brown, 4 Vet. App. 565, 
567-68 (1993); see also Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992); Masors v. Derwinski, 2 Vet. App. 181, 
187-88 (1992).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the Social 
Security Administration and request 
copies of the entire medical record upon 
which the favorable October 1998 decision 
was predicated.  All records received by 
the RO, and not already of record, in 
this regard should be added to the 
veteran's claims file. 

2.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
determine the nature and extent of his 
PTSD.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a Global Assessment 
of Functioning Score and a thorough 
discussion of the extent to which the 
veteran's PTSD impairs his social and 
occupational functioning.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  The RO should also afford the veteran 
a VA examination, with an appropriate 
examiner, to determine whether he 
currently suffers from residuals of his 
August 1994 contusions to the chest and 
abdomen.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
suffers from residuals of his chest and 
abdominal contusions.  If such residuals 
are noted, the examiner should provide 
corresponding diagnoses.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
residuals of a chest contusion; 
entitlement to service connection for 
residuals of an abdominal contusion; 
entitlement to an evaluation in excess of 
10 percent for PTSD for the period from 
April 16, 1992 until October 1, 1997; 
entitlement to an evaluation in excess of 
50 percent for PTSD for the period on and 
after October 2, 1997; entitlement to an 
evaluation in excess of 10 percent for 
lumbar and thoracic disc disease for the 
period from August 20, 1994 until 
December 3, 1996; entitlement to an 
evaluation in excess of 40 percent for 
lumbar disc disease for the period on and 
after December 4, 1996; and entitlement 
to an evaluation in excess of 40 percent 
for thoracic disc disease for the period 
on and after December 4, 1996.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. The veteran has the right 
to submit additional evidence and argument on this matter.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is so 
notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 



